 Case 3:21-cv-00804-B-BH Document 16 Filed 06/03/21                 Page 1 of 2 PageID 104



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION
 JOE HUNSINGER                                 §
 Plaintiff                                     §
                                               §
 v.                                            §                            3:21-cv-00804-B-BH
                                               §
 ELLIS ACQUISITIONS LLC                        §
 Defendant
                       STIPULATION FOR DISMISSAL AND ORDER
       Pursuant to Federal Rule of Civil Procedure 41(a), and subject to the approval and order

of the Court as provided below, the undersigned parties hereby stipulated to the dismissal of this

action with prejudice, with each party to bear its own attorneys’ fees and costs, and request that

the Court enter an Order dismissing this action with prejudice, with each party to bear its own

attorneys’ fees and costs.

Dated: June 3, 2021.
                                                    Respectfully Submitted,

                                                    By:_____/s/Sarah Dill_________
                                                    Sarah Dill
                                                    State Bar No. 24115436
                                                    sarah@ghristlaw.com
                                                    ATTORNEY FOR DEFENDANT

                                                    By:_/s/ Joe Hunsinger 6-3-2021___
                                                    Joe Hunsinger
                                                    7216 CF Hawn Freeway
                                                    Dallas, Texas 75217
                                                    joe75217@gmail.com
                                                    PRO SE LITIGANT
 Case 3:21-cv-00804-B-BH Document 16 Filed 06/03/21                 Page 2 of 2 PageID 105



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION
 JOE HUNSINGER                                 §
 Plaintiff                                     §
                                               §
 v.                                            §                            3:21-cv-00804-B-BH
                                               §
 ELLIS ACQUISITIONS LLC                        §
 Defendant
          ORDER GRANTING DEFENDANT’S ELLIS’ DISMISSAL MOTION
       The foregoing Stipulation of the parties is accepted and approved, and this action is
hereby dismissed with prejudice, with each party to bear its own attorneys’ fees and costs.


IT IS SO ORDERED.
Dated: __________________


                                                            ______________________
                                                            JUDGE PRESIDING
